Citation Nr: 0620360	
Decision Date: 07/13/06    Archive Date: 07/21/06

DOCKET NO.  01-03 765A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York




THE ISSUE

Entitlement to continuation of VA vocational rehabilitation 
benefits under Chapter 31, Title 38, United States Code.  

(The issues of increased ratings for the service-connected 
otitis externa, bilateral hearing loss, and an adjustment 
disorder are the subject of a separate decision)  




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from May 1951 to May 
1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2000 decision by a VA 
vocational rehabilitation counselor located at the RO.  

The RO has characterized the issues on appeal as "[m]ust the 
veteran be given a Bachelor's Degree by VA or given the 
evidence, is the sponsorship for an AAS degree acceptable 
from a vocational rehabilitation perspective", and "[i]s 
the veteran's education Rate of Pursuit indicative of 
acceptable performance."  

After reviewing the history of this appeal, which will be 
discussed in further detail below, the Board has determined 
that there is actually only one issue on appeal (the above 
"issues" in reality only sub issues).  The Board has 
accordingly recharacterized the matter on appeal as indicated 
on the title page of this action.  
 
The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  


REMAND

In the Fall of 1995, the veteran began attending St. Francis 
College.  In July 1996, an individualized written 
rehabilitation plan was authorized for him by VA, with a 
program goal of obtaining and maintaining employment as an 
administrative assistant.  His anticipated completion date 
was June 2000.  

The records show that while attending St. Francis College, 
the veteran failed a number of courses and employed several 
tutors at a cost of over $4,500.  

In an August 1999 correspondence, the veteran's counseling 
psychologist reminded him of a conversation they had in May 
1999.  The counselor noted that at the time, the veteran had 
withdrawn from his accounting class in April 1999 because he 
was failing the course despite the efforts of his tutor and 
that he had already failed a course in philosophy.  

The counseling psychologist advised him at the time of the 
conversation that, given the six courses he had failed, and 
as he had earned only 50 credits in 10 semesters (including 
summer terms), despite the assistance of six different 
tutors, he was not making satisfactory progress and would not 
be sponsored for the Summer 1999 term.  The counseling 
psychologist requested that they meet in September 1999 to 
discuss options regarding employment and/or future training.   

Later in August 1999, the veteran indicated that he intended 
to change his major from management to communications.  In 
September 1999, his counseling psychologist requested a 
meeting with him for later that month.  Apparently, no 
meeting took place until June 21, 2000.  

In an August 2000 determination, the counseling psychologist 
reminded the veteran that they met on June 21, 2000, at which 
time the veteran was advised that he was not making 
satisfactory progress in his program; the counselor noted 
that the veteran had earned only 50 credits in 9 semesters 
under VA sponsorship, which equated to less than half time 
progress.  

The counselor indicated that he had recommended determining 
how many additional credits would be required for the veteran 
to instead obtain an AAS degree in business administration, 
in order to maximize the veteran's college experience in a 
marketable degree, and then to pursue employment services.  
He noted that at the veteran's current rate of pursuit of a 
bachelor's degree, the veteran would be 72 years of age when 
he re-entered the workforce.  

The counseling psychologist advised the veteran that, 
effective June 21, 2000, his Chapter 31 services were 
interrupted due to lack of adequate pursuit of his vocational 
goal.  

In December 2000, the veteran disagreed with the August 2000 
determination to interrupt his Chapter 31 services.  The 
veteran argues that he is entitled to a bachelors degree, and 
need not accept the alternative of graduating with an 
associates degree.  

He was issued a statement of the case in March 2001 which, 
while listing two issues on appeal, essentially addressed the 
interruption of his Chapter 31 services.  

The record reflects that the veteran thereafter filed a VA 
Form 9 with the RO in April 2001, expressing his intention to 
appeal the August 2000 determination to the Board.  The above 
document was placed in his main claims folder, but apparently 
a copy was not sent to the vocational rehabilitation 
department within the RO.  

In September 2002, the veteran requested a hearing in 
connection with the claim at issue.  

In October 2002 the RO informed the veteran that no hearing 
would be scheduled, because a substantive appeal had not been 
received with respect to the August 2000                                                        
determination.  

The Board first notes that the veteran clearly did file a 
timely substantive appeal of the August 2000 determination in 
April 2001.  The October 2002 correspondence erroneously 
informed the veteran that he had not timely appealed the 
determination.  

The Board next notes that, given the timely appeal, the 
request for a hearing on the matter at issue remains 
outstanding.  A remand of the case is therefore required to 
provide him with the requested hearing.  

The Board lastly notes that the veteran was never informed of 
the information and evidence necessary to substantiate the 
claim at issue, or informed of the respective 
responsibilities of he and VA in obtaining any evidence in 
connection with the claim.  

The Board consequently will also remand the case to ensure 
that the veteran receives the due process to which he is 
entitled in connection with this claim.  

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  The RO should send the veteran and 
his representative a letter explaining 
the VCAA and that complies with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The letter should explain 
what, if any, information (medical or lay 
evidence) not previously provided to the 
Secretary is necessary to substantiate 
the veteran's claim for continuation of 
VA vocational rehabilitation benefits 
under Chapter 31, Title 38, United States 
Code.  The letter should also 
specifically inform the veteran and his 
representative of which portion of the 
evidence is to be provided by the 
claimant, which part, if any, the RO will 
attempt to obtain on his behalf, and a 
request that the veteran provide any 
evidence in his possession that pertains 
to his claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

2.  Thereafter, the RO should schedule 
the veteran for a personal hearing at the 
RO.  

3.  Following completion of the above, 
the RO must review the claims folders and 
ensure that any other development that 
may be in order has been conducted and 
completed in full.  The RO must then 
readjudicate the issue on appeal.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO 
must issue a Supplemental Statement of 
the Case, and provide the veteran and his 
representative with an opportunity to 
respond.  The veteran should be given an 
opportunity to respond to the 
supplemental statement of the case as set 
forth in 38 U.S.C.A. § 5103(b) (West 
2002).  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  


